This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1019

                                   Laxman S. Sundae,
                                      Appellant,

                                           vs.

                                      Jacob Salhus,
                                       Respondent,

                                      Stacey Smith,
                                       Respondent,

                                      Ryan Naddy,
                                      Respondent.

                                 Filed January 26, 2015
                                        Affirmed
                                      Reilly, Judge

                               Dakota County District Court
                               File No. 19AV-CV-13-3405

Laxman S. Sundae, Rosemount, Minnesota (pro se appellant)

Jacob Salhus, Rosemount, Minnesota (pro se respondent)

Stacey Smith, Rosemount, Minnesota (pro se respondent)

Ryan Naddy, Rosemount, Minnesota (pro se respondent)

         Considered and decided by Reilly, Presiding Judge; Stauber, Judge; and Chutich,

Judge.
                         UNPUBLISHED OPINION

REILLY, Judge

       Appellant challenges the district court’s denial of his motion for vacation of a

judgment entered against him after he failed to appear for trial. Because appellant has not

demonstrated that relief from the judgment is justified and because the district court did

not abuse its discretion by denying the motion, we affirm.

                                          FACTS

       Appellant-landlord Laxman S. Sundae commenced a conciliation court action

against respondent-tenants Jacob Salhus, Stacey Smith, and Ryan Naddy, asserting that

they are liable under a theory of negligence for damage caused to his Rosemount rental

property when a bathtub overflowed and the property flooded. The conciliation court

dismissed appellant’s claim with prejudice, ruling that he failed to establish the elements

of causation and damages. Appellant removed the case to district court for a de novo

trial, and the court administrator mailed the parties a scheduling notice in November 2013

to inform them that the trial would be held on May 2, 2014. Respondents appeared for

trial on May 2, but appellant did not appear. The district court dismissed the case with

prejudice and ruled that the conciliation court’s decision would stand, and judgment was

entered. After learning of the judgment, appellant moved for vacation of the judgment

and a new trial, arguing that he did not receive notice of the trial date. The district court

denied the motion without explanation, and this appeal followed.




                                             2
                                     DECISION

       Appellant challenges the district court’s denial of his motion for vacation of the

judgment and a new trial. A district court’s ruling on a motion to vacate a judgment is

reviewed for an abuse of discretion. Charson v. Temple Israel, 419 N.W.2d 488, 490

(Minn. 1988). “A district court abuses its discretion if its findings are unsupported by the

evidence or its decision is based on an erroneous view of the law.” Kern v. Janson, 800

N.W.2d 126, 133 (Minn. 2011).

       “On motion and upon such terms as are just, [a] court may relieve a party . . . from

a final judgment . . . and may order a new trial or grant such other relief as may be just”

due to, among other things, “[m]istake, inadvertence, surprise, or excusable neglect” or

“[a]ny other reason justifying relief from the operation of the judgment.” Minn. R. Civ.

P. 60.02. A four-factor test is used to determine whether relief from a judgment should

be granted under rule 60.02. Roehrdanz v. Brill, 682 N.W.2d 626, 632 (Minn. 2004).

The party seeking relief must demonstrate: “(1) a reasonable defense on the merits; (2) a

reasonable excuse for his or her failure to act; (3) that he acted with due diligence after

notice of the entry of judgment; and (4) that no substantial prejudice will result to the

opposing party if the motion to vacate is granted.” Nguyen v. State Farm Mut. Auto. Ins.

Co., 558 N.W.2d 487, 490 (Minn. 1997) (citing Finden v. Klass, 268 Minn. 268, 271, 128

N.W.2d 748, 750 (1964)). All four Finden factors must be satisfied to justify a grant of

relief, but a weak showing on one factor may be offset by a strong showing on the other

factors. Westfield Ins. Co. v. Wensmann, Inc., 840 N.W.2d 438, 449 (Minn. App. 2013),

review denied (Minn. Feb. 26, 2014).


                                             3
         The district court did not make any findings or provide any analysis or explanation

for its decision to deny appellant’s motion. We note that the district court should have

applied the Finden factors to the facts of this case rather than summarily denying the

motion. As in previous cases where district courts failed to apply the Finden factors or

provide rule 60.02 analysis, we will apply the factors de novo.          See, e.g., Reid v.

Strodtman, 631 N.W.2d 414, 419 (Minn. App. 2001) (“If the district court fails to apply

the four-factor test, this court may apply the test de novo.”); Carter v. Anderson, 554

N.W.2d 110, 115 (Minn. App. 1996) (“[B]ecause the district court did not make any Rule

60.02 analysis or apply the Finden test, we must do so.”), review denied (Minn. Dec. 23,

1996).

         A Meritorious Claim

         When the first Finden factor is applied in the context of a judgment against a

plaintiff, the question to be asked is whether the plaintiff has a meritorious claim. See

Peterson v. Skutt Ceramic Prods., Inc., 417 N.W.2d 648, 651 (Minn. App. 1987)

(“Because the . . . test is generally applied in the context of a default judgment, it is

phrased in terms of whether a party has a meritorious defense. However, this may also be

phrased in terms of whether the plaintiff has a meritorious claim.”), review denied (Minn.

Mar. 18, 1988).      The conciliation court ruled that appellant failed to establish the

elements of causation and damages.        Appellant points to an estimate for repairs to

demonstrate that the flood caused over $20,000 in damages to his rental property.

However, the estimate contains a date of September 28, 2010, when the flood allegedly

did not occur until November 13, 2010, and the property address listed on the estimate is


                                              4
not the address of the rental property allegedly flooded. Appellant has not demonstrated

that he has a meritorious claim of negligence against respondents.

       A Reasonable Excuse for Failure to Act

       Appellant contends that he did not receive the scheduling notice and was unaware

of the May 2 trial date. He states that he often does not receive his mail due to damage to

his mailbox. Although appellant was aware of this problem with receiving mail at his

home address, he did not provide the district court with an address where he could

reliably receive mail or take action to ascertain the status of his case between November

2013, when he removed the case to district court and the trial date was scheduled, and

May 2, 2014. Appellant has not demonstrated that he has a reasonable excuse for failing

to attend the trial.

       Action with Due Diligence After Notice of Entry of Judgment

       Appellant filed his motion for vacation of the judgment and a new trial less than

two weeks after the judgment was entered. We conclude that appellant acted with due

diligence to challenge the judgment after receiving notice of entry of the judgment.

       No Substantial Prejudice to the Opposing Party if the Motion is Granted

       In examining the factor of prejudice, this court has considered whether evidence

has been lost or witnesses have become unavailable. See, e.g., Riemer v. Zahn, 420

N.W.2d 659, 662 (Minn. App. 1988) (“The record does not indicate that the evidence has

been substantially affected or that witnesses now are unavailable.”); Grunke v. Kloskin,

355 N.W.2d 207, 209-10 (Minn. App. 1984) (holding that a district court erred by

vacating a default judgment because vacation would result in substantial prejudice to the


                                            5
appellant when the only witness for the appellant had died), review denied (Minn. Jan. 2,

1985). “[W]here the only prejudice is added expense and delay, substantial prejudice of

the kind necessary to keep a judgment from being reopened does not exist.” Peterson,

417 N.W.2d at 651. The record here does not indicate that any evidence or testimony to

be presented at a new trial has become available or that respondents would be

substantially prejudiced if appellant’s motion is granted.

       Appellant asserts that the judgment should be vacated given the preference of

courts of this state for resolution of litigation on the merits. See, e.g., Save Our Creeks v.

City of Brooklyn Park, 682 N.W.2d 639, 642 (Minn. App. 2004) (stating that “the rules of

civil procedure . . . advance the policy favoring resolution of cases on the merits”), aff’d,

699 N.W.2d 307 (Minn. 2005); Westfield, 840 N.W.2d at 449 (stating that “the goal of

litigation is to reach a resolution of disputes on the merits”); Black v. Rimmer, 700

N.W.2d 521, 529 (Minn. App. 2005) (“Courts should liberally apply [the Finden] factors

to further the policy of resolving cases on their merits.”), review dismissed (Minn.

Sept. 28, 2005). But we note that the conciliation court did consider and rule on the

merits of appellant’s negligence claim, and thus this is not a case where the merits of the

litigation have not been addressed. Because appellant has not demonstrated all four

Finden factors, we hold that the district court did not abuse its discretion by denying the

motion for vacation of the judgment and a new trial.

       Affirmed.




                                              6